IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-79,600-01




EX PARTE FRANKIE VARELA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-19,842-a IN THE 244TH DISTRICT COURT
FROM ECTOR COUNTY


 

            Per curiam. Johnson, J., filed a concurring statement.
 
O R D E R

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to ten years’ imprisonment.  He did not appeal his conviction.
            Applicant contends that trial counsel failed to review the final judgment and challenge the 
the trial court’s assessment of attorney fees.  This ground is without merit and is denied.  Applicant
also contends in his remaining grounds that because the trial court made no finding that there was
a material change in Applicant’s financial circumstances, the trial court erred in assessing attorney
fees.  These grounds are dismissed.  In re Daniel, 396 S.W.3d 545 (Tex. Crim. App. 2013).  This
application is denied in part and dismissed in part.
 
Filed: July 24, 2013
Do not publish